7DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed September 01, 2021.  Claims 1-22 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,5,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (2005/0184292) taken with Masuoka (2017/0345909). 
Re-claim 1, Kwak teaches (at Figs 8A-9B,1-12; paragraphs 37-84) a three-dimensional (3D) integrated circuit (IC) comprising: a substrate 1 (Fig 7B; para 55-61) having a substrate surface; a power rail (Figs 1-2; para 39 for power supply line Vcc and a ground line Vss at para 38) provided in the integrated circuit; a first semiconductor device (device with a gate 7d” in Fig 7B) provided in the substrate having the power rail along a thickness direction of the substrate 1 which is substantially perpendicular to the substrate surface, the first semiconductor device having a first gate 7” (Figs 7B-8B, para 44-46)  and a first pair of source-drain regions (13n”,13s”; Figs 7B,3B, para 46) provided on opposite sides of the first gate in a horizontal direction along the substrate surface; a second semiconductor device provided in the substrate and stacked over the first semiconductor device along the thickness direction, the second semiconductor device having a second gate (27b in Fig 7B, 8A,8B, para 55-63) and a second pair of source-drain regions (29s,29d; Figs 7A-8A, para 56) provided on opposite sides of the second 
	Re-claim 1, Kwak already teaches the power rail (Figs 1-2; para 39 for power supply line Vcc and a ground line Vss at para 38) provided in the integrated circuit, but lacks having the power rail provided in the substrate.
	However,  Masuoka ‘909 teaches (at Fig 1B; para 89-94) a three-dimensional (3D) integrated circuit (IC) comprising the power rail 102 provided in the substrate 101 with the first semiconductor device provided in the substrate and positioned over the power rail, the first semiconductor device having a first gate 126 (Fig 1B, para 89-90) and a first pair of source-drain regions (130,131; Fig 1B, para 89,94-95,3) provided on opposite sides of the first gate 126.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the three-dimensional (3D) integrated circuit of Kwak Masuoka by employing the power rail provided in the substrate, as taught by Masuoka ‘909.  This is because of the desirability to arrange the power rail in the substrate and next to the semiconductor devices in order to supply power to the semiconductor devices in a simple and easy manner.
 
 
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwak (2005/0184292) and Masuoka (2017/0345909), as applied to claims 1-3,5,8-9, and further of Sengupta (9,570,395).
 	 Kwak teaches (at Figs 8A-9B,1-12; paragraphs 37-84) the three-dimensional (3D) integrated circuit (IC) as applied to claims 1-3,5,8-9 above and fully repeated herein.
Re-claim 10:  Kwak lacks comprising a power wall extending vertically from the power rail.  
However, Sengupta ‘395 teaches (at Fig 12-13; col 9, lines 35-45) an integrated circuit comprising a power rail 110, wherein the power rail 110 comprises a power wall 300 extending vertically from the power rail 110.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the three-dimensional (3D) integrated circuit  of Kwak by providing the power wall extending vertically from the power rail, as taught by Sengupta ‘395.  This is because of the desirability to facilitate and simplify an electrical interconnection from the semiconductor devices of the three-dimensional integrated circuit to the power rail so that the integrated circuit can be operated.


 Allowable Subject Matter
 Claims 11-22 are allowed.
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment  
Applicant's Amendment filed September 01, 2021 and remarks thereof with respect to pending claims have been considered but are moot in view of the new ground(s) of rejection

*****************
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822